DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d).  The certified copy of the foreign priority document was made of record in Application No. 13/138,646 on September 14, 2011.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f), or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 18-36 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US Pat. 6,235,150 (“Middleton”) in view of US 2005/0067730 (“Yano”) and US Pat. 4,481,077 (“Herrick”) as evidenced by A.F. Turbak, Birth of Nanocellulose, http://www.naylornetwork.com/PPI- OTW/articles/print.asp?aid=150993, accessed on November 1, 2015, 3-page website printout (“Turbak I”).
Considering Claim 18: Middleton teaches an example process of (1) providing 30 g dry weight of pulp (i.e., cellulose fibers) diluted to 1000 g with water; (2) providing 90 g of precipitated calcium carbonate filler; and (3) combining the pulp and the filler to produce a pulp/filler mixture having 0.28 grams of filler per gram of cellulose fibers (i.e., filler to fiber ratio of 2.8:10).  (Middleton, col 7, lines 40-56, Example 1).  Middleton teaches that the pulp/filler mixture “can be used in a wide variety of application including fine papers, light-weight newsprint, newsprint specialties etc.”  (Id. col 7, lines 29-33).  One of ordinary skill in the art would understand that the filler to fiber ratio present in the pulp/filler mixture would also be present in the final paper products of Middleton (i.e., the fine papers, light-weight newsprint, newsprint specialties, etc.).
	The first, second, and third steps in the example process of Middleton identified above read on steps (a), (b), and (c) of claim 18.  The ratio of filler to fibers in the product taught by Middleton (i.e., 2.8:10) falls within the ratio range of claim 18.
	Middleton does not teach that the pulp/filler mixture is fibrillated in a homogenizer or ultra-fine friction grinder until a nano-fibrillar cellulose gel is formed.  However, Yano teaches a method of converting water-containing pulp into microfibrils using a homogenizer.  (Yano, ¶¶ 35, 74).  Yano describes the product obtained from the homogenizer as a suspension of microfibrils.  (Id. ¶¶ 75, 58-62).  Evidentiary reference Turbak I provides evidence that the microfibrillated cellulose obtained by processing pulp in a homogenizer is nanocellulose.  (Turbak I, page 1, final full paragraph; paragraph bridging pages 1 and 2).  Turbak I also provides evidence that microfibrillated cellulose prepared using a homogenizer is referred to as a “gel.”  (Id.).  The homogenizing step of Yano reads on the fibrillating step (d) of claim 18.  
Yano further teaches that it is preferable to use “recycled pulp” in the process of forming the microfibrils and that the recycled pulp can be obtained from “wastepapers such as newspapers, magazines and corrugated board.”  (Yano ¶¶ 36, 37).  Middleton and Yano are analogous art because they are directed to the same field of endeavor as the claimed invention, namely processing cellulose fiber compositions.  It would have been obvious to one of ordinary skill in the art before the time of the invention to have recycled the final paper products of Middleton (i.e., the fine papers, light-weight newsprint, newsprint specialties, etc.) after consumer use using the method of Yano, and the motivation to have done so would have been that Yano teaches that this method is useful in making high strength materials and articles from recycled wastepaper.  (Id. Abstract).
Yano teaches that the formation of the microfibrils is evaluated by measuring the water retention, stating that “the degree of microfibrillation can be evaluated, for example, using water retention as an indicator.”  (Id. ¶¶ 30-32 and 74).  Yano does not state that the viscosity is measured.  Accordingly, the examiner finds that Middleton and Yano do not expressly teach the claimed step of verifying the formation of “the gel . . . by monitoring the viscosity of the cellulose fibers in the aqueous environment.”  However, Herrick shows that viscosity measurements are an alternative way to measure the formation of microfibrillated cellulose produced by a homogenizer in a process that is substantially similar to the process of Yano.  (Herrick, col 5, lines 10-45).  Specifically, Herrick shows that the viscosity of the homogenized pulp increases as the number of passes through the homogenizer increases.  (Id.).  Herrick is analogous art because it is directed to the same field of endeavor as the claimed invention, namely processing cellulose fibers compositions.  It would have been obvious to one of ordinary skill in the art before the time of the invention to have monitored the formation of microfibrillated cellulose from the final paper products of Middleton by measuring viscosity rather than water retention, and the motivation to have done so would have been to evaluate the formation of the microfibrillated cellulose and that such a measurement is relatively simple to perform using a commercially available viscometer.  (See Id. col 4, lines 51-57).  One of ordinary skill would reasonably understand that this relatively simple method would be preferable to the more complicated water retention measurement of Yano, which requires centrifugation at 1000 G for 15 minutes followed by drying at 105 °C until constant weight is reached.  (Yano, ¶ 31).
The references are silent as to the rheological property recited by claim 18.  That is, the references do not expressly state that “the viscosity decrease upon step-wise increase of the shearing rate is stronger than the corresponding viscosity increase upon subsequent step-wise reduction of the shearing rate over at least part of the shear rate range as shearing approaches zero.”  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, such a process achieves the claimed rheological property.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the rheological property of the fibrillated cellulose fibers in an aqueous environment, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 19: Middleton teaches that the pulp is used as a suspension.  (Middleton, col 7, lines 40-45).
Considering Claims 20-24: Middleton teaches that 30 g of the pulp is diluted to 1000 g with water.  (Middleton, col 7, lines 40-43).  This amounts to a solids content of cellulose fibers of 3 wt-%.  This value falls within the ranges of claims 20-24.
Considering Claims 25-28: Middleton teaches that the calcium carbonate fillers have a particle size of 0.4 to 1.5 µm.  (Middleton, col 4, lines 10-11).
Considering Claims 29 and 30: Middleton teaches that a cationic polyacrylamide is added to the pulp.  (Middleton, col 7, lines 44-45).
Considering Claims 31-35: Middleton teaches that the weight ratio of filler to fiber is 0.5:1 to 3:1.  (Middleton,  col 6, lines 45-48).  This corresponds to a fiber to filler ratio of 1 : 0.5 to 1 : 3, or, equivalently, 1 : 3 to 2 : 1.  This range substantially overlaps with the ranges of claims 31-35.
Considering Claim 36: Yano teaches that the cellulose product is used to make an article that can contain various additives (e.g., metal powder and carbon nanotubes).  (Middleton, ¶¶ 42-44).  Such an article falls within the scope of the claimed “material composite.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Pat. 8,871,056.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 1 of the ’056 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 1 of the ’056 patent teaches the weight ratio of fibers to filler of present claim 18.  Claim 2 of the ’056 patent teaches that the viscosity of the fibrillated cellulose is measured. 
Considering Claims 19-36: The claims of the ’056 patent teach or suggest the limitations of the present dependent claims.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of US Pat. 8,871,057 in view of US Pat. 4,481,077 (“Herrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 1 of the ’057 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 1 of the ’057 patent teaches a weight ratio of fibers to filler that overlaps with the range of present claim 18.
	The claims of the ’057 patent do not teach that the viscosity of the fibrillated cellulose is measured.  However, Herrick shows that viscosity measurements are an effective way to measure the formation of microfibrillated cellulose produced by a homogenizer in a process that is substantially similar to the process of step (d) of present claim 18 and step (d) of claim 1 of the ’057 patent.  (Herrick, col 5, lines 10-45).  Specifically, Herrick shows that the viscosity of the homogenized pulp increases as the number of passes through the homogenizer increases.  (Id.).  It would have been obvious to one of ordinary skill in the art to have monitored the formation of microfibrillated cellulose in step (d) of claim 1 of the ’057 patent, and the motivation to have done so would have been to evaluate the formation of the microfibrillated cellulose and that such a measurement is relatively simple to perform using a commercially available viscometer.  (See Id. col 4, lines 51-57).  
Considering Claims 19-36: The claims of the ’057 patent teach or suggest the limitations of the present dependent claims.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Pat. 10,294,371.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 1 of the ’371 patent teaches a product made using a process that includes steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 1 of the ’371 patent teaches the weight ratio of fibers to filler of present claim 18.  Claim 1 of the ’371 patent teaches that the viscosity of the fibrillated cellulose is measured.
Considering Claims 19-36: The claims of the ’371 patent teach or suggest the limitations of the present dependent claims.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Pat. 10,301,774 in view of US Pat. 4,481,077 (“Herrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 1 of the ’774 patent teaches a product made using a process that includes steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 1 of the ’774 patent teaches a weight ratio of fibers to filler that overlaps with the range of present claim 18.
The claims of the ’774 patent do not teach that the viscosity of the fibrillated cellulose is measured.  However, Herrick shows that viscosity measurements are an effective way to measure the formation of microfibrillated cellulose produced by a homogenizer in a process that is substantially similar to the process of step (d) of present claim 18 and step (d) of claim 1 of the ’774 patent.  (Herrick, col 5, lines 10-45).  Specifically, Herrick shows that the viscosity of the homogenized pulp increases as the number of passes through the homogenizer increases.  (Id.).  It would have been obvious to one of ordinary skill in the art to have monitored the formation of microfibrillated cellulose in step (d) of claim 1 of the ’774 patent, and the motivation to have done so would have been to evaluate the formation of the microfibrillated cellulose and that such a measurement is relatively simple to perform using a commercially available viscometer.  (See Id. col 4, lines 51-57).
Considering Claims 19-36: The claims of the ’774 patent teach or suggest the limitations of the present dependent claims.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Pat. 10,975,242.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 1 of the ’242 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 1 of the ’242 patent teaches a weight ratio of fibers to filler that substantially overlaps with the weight ratio of present claim 18.  Claim 1 of the ’242 patent teaches that the viscosity of the fibrillated cellulose is measured.
Considering Claims 19-36: The claims of the ’242 patent teach or suggest the limitations of the present dependent claims.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Pat. 10,982,387 in view of US Pat. 4,481,077 (“Herrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 1 of the ’387 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 1 of the ’387 patent teaches a weight ratio of fibers to filler that substantially overlaps with the ratio of present claim 18.
The claims of the ’387 patent do not teach that the viscosity of the fibrillated cellulose is measured.  However, Herrick shows that viscosity measurements are an effective way to measure the formation of microfibrillated cellulose produced by a homogenizer in a process that is substantially similar to the process of step (d) of present claim 18 and step (d) of claim 1 of the ’387 patent.  (Herrick, col 5, lines 10-45).  Specifically, Herrick shows that the viscosity of the homogenized pulp increases as the number of passes through the homogenizer increases.  (Id.).  It would have been obvious to one of ordinary skill in the art to have monitored the formation of microfibrillated cellulose in step (d) of claim 1 of the ’387 patent, and the motivation to have done so would have been to evaluate the formation of the microfibrillated cellulose and that such a measurement is relatively simple to perform using a commercially available viscometer.  (See Id. col 4, lines 51-57).
Considering Claims 19-36: The claims of the ’387 patent teach or suggest the limitations of the present dependent claims.
Claims 18-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-64 of copending Application No. 17/193,338 (claim set dated May 17, 2021) in view of US Pat. 4,481,077 (“Herrick”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 18: Claim 25 of the ’338 application teaches steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 18.  Claim 25 of the ’338l application further teaches a weight ratio of fibers to filler that substantially overlaps with weight ratio of present claim 18.
The claims of the ’338 application do not teach that the viscosity of the fibrillated cellulose is measured.  However, Herrick shows that viscosity measurements are an effective way to measure the formation of microfibrillated cellulose produced by a homogenizer in a process that is substantially similar to the process of step (d) of present claim 18 and step (d) of claim 25 of the ’338 application.  (Herrick, col 5, lines 10-45).  Specifically, Herrick shows that the viscosity of the homogenized pulp increases as the number of passes through the homogenizer increases.  (Id.).  It would have been obvious to one of ordinary skill in the art to have monitored the formation of microfibrillated cellulose in step (d) of claim 25 of the ’338 application, and the motivation to have done so would have been to evaluate the formation of the microfibrillated cellulose and that such a measurement is relatively simple to perform using a commercially available viscometer.  (See Id. col 4, lines 51-57).
Considering Claims 19-36: The claims of the ’338 application teach or suggest the limitations of the present dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767